DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11, in the reply filed on 4/12/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/19/2020, 4/12/2022, 4/20/2022 and 7/6/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “the multimodal ethylene-based polymer has a molecular weight distribution of at least 4.3,” and the claim also recites “or preferably from 4.3 to 12” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266).
Regarding claim 1, Patel teaches a polymer composition comprised of at least two ethylene polymers wherein the density differential between the two ethylene polymer components is selectively controlled and optimized (“a polymer composition comprising at least one multimodal ethylene-based polymer”) (Col. 5, Lines 29-34). The composition may have a density in the range of 0.9 to 0.93 g/cc and a melt index of between 0.01 to 10 g/10 min (Col. 15, Lines 56-62; Col. 16, Lines 25-29). The composition includes a first ethylene component (“a first ethylene-based component”) which has a density in the range of 0.87 to 0.93 g/cc and has a content in the range of 20% to 80% by weight (Col. 15, Lines 8-17, Lines 46-55). The composition additionally includes a second ethylene component (“second ethylene-based component”) which has a density of between 0.89 to 0.96 g/cc and preferably has a density greater than the first ethylene component (Col. 15, Lines 27-37; Lines 46-55). Each of the polyethylene components include C3-C20 alpha-olefins (Col. 13, Lines 9-22). 
Patel is silent with respect to the inclusion of a third ethylene-based component having a density greater than the second ethylene component. 
Yamamoto teaches a polyethylene resin composition which has high low-temperature properties (Col. 2, Lines 31-34). The compositions include a linear medium or high density ethylene/alpha-olefin copolymer which has a density in the range of 0.935 to 0.970 g/cc which imparts high strength and rigidity to the composition (Col. 6, Lines 59-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they further include a linear medium or high density ethylene/alpha-olefin copolymer which has a density in the range of 0.935 to 0.970 g/cc which imparts high strength and rigidity to the composition as taught by Yamamoto. Furthermore, one of ordinary skill in the art would appreciate that the density of the linear medium or high density copolymer being 0.97 g/cc would be higher than the highest values for the second ethylene component of Patel being 0.96 g/cc.
Patel is additionally silent with respect to the first ethylene component having a molecular weight of 128,000 to 363,000 g/mol and the second ethylene component having a molecular weight of 88,500 to 363,000 g/mol. 
Dix teaches polyethylene blends having improved homogeneity and, therefore improved surface properties by combining three ethylene polymers having differing molecular weights (Pg. 2, Lines 21-34). The polymers include a low molecular weight component having a molecular weight below 40,000 g/mol, a medium molecular weight component having a molecular weight being between 100,000 and 200,000 g/mol and a high molecular weight component having a molecular weight above 250,000 g/mol (Pgs. 2-3, Lines 35-4). Furthermore the low molecular weight component has the highest density when compared to the high and medium molecular weight components (Pg. 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the three components of Patel, as discussed above, such that the first ethylene component has a molecular weight above 250,000 g/mol, the second ethylene component has a molecular weight between 100,000 and 200,000 g/mol and the third ethylene component (linear medium or high density polyethylene) has a molecular weight below 40,000 g/mol in order to provide the composition of Patel with improved homogeneity as taught by Dix. 
Furthermore, although not all ranges of claim 1 are exactly taught by the combination above, they overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 2, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the contents of the first and the second ethylene components being in the range of 20% to 80% by weight (Col. 16, Lines 36-48). Yamamoto teaches the content of the linear medium or high density polyethylenes being in the range of 20 to 45 parts by weight in order to provide the compositions with high nerve values (Col. 7, Lines 16-24). 
Regarding claim 3, Patel teaches the compositions as discussed above with respect to claim 1. As discussed above, the composition may have a density in the range of 0.9 to 0.93 g/cc and a melt index of between 0.01 to 10 g/10 min.
Regarding claim 4, Patel teaches the compositions as discussed above with respect to claim 1. Patel further teaches the compositions having a melt flow ratio grater than 7 (Col. 16, Lines 30-35).
Regarding claim 5, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the first ethylene component having a density in the range of 0.87-0.93 g/cc and a melt index of 0.01 to 100 g/10min (Col. 15, Lines 46-55; Col. 16, Lines 11-18). 
Regarding claim 6, Patel teaches the compositions as discussed above with respect to claim 1. Patel teaches the second ethylene component being in the range of 0.89 to 0.96 g/cc and a melt index in the range of 0.01 to 10 g/10min (Col. 15, Lines 46-55; Col. 16, Lines 19-24). 
Regarding claim 7, Patel teaches the compositions as discussed above with respect to claim 1. Yamamoto teaches the linear medium or high density polyethylene (“third polyethylene component”) as having a density in the range of 0.935 to 0.97 g/cc and a melt flow rate of 2.0 to 60 g/10 min (Col. 6-7, Lines 59-7). 
Regarding claim 11, Patel teaches the compositions as discussed above with respect to claim 1. Yamamoto teaches the content of the linear medium or high density polyethylenes being in the range of 20 to 45 parts by weight in order to provide the compositions with high nerve values (Col. 7, Lines 16-24). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Li et al. (US 2020/0165366) and Lee et al. (US 2017/0326853). 
Regarding claim 8, Patel teaches the compositions as discussed above with respect to claim 1. 
Patel is silent with respect to the composition having a CEF weight fraction greater than 22%. However, Patel does teach the inclusion of cling additives to improve the cling of the compositions when formed into films (Col. 23, Lines 33-51). 
Lee teaches films including a polyethylene elastomer and a ULDPE/VLDPE which have a purge fraction greater than 22% as determined by CEF (Pg. 1, Paragraph [0007]). This purge fraction as measured by CEF being above 22% provides enhanced cling properties to the films containing ULDPE/VLDPE (Pg. 4, Paragraphs [0038]-[0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have a purge fraction as measure by CEF of greater than 22% in order to impart desirable cling properties to the films formed from the compositions as taught by Lee such that Patel appreciates improved cling properties by the use of cling additives. 
Patel is additionally silent with respect to the composition having a weight average molecular weight greater than 130,000 g/mol. Patel further teaches the compositions may be formed into films for shrink wrap applciations (Abstract)
Li teaches films comprising polyethylene compositions (Pg. 1, Paragraph [0002]). The films may be used in shrink wrap applciations (Pg. 21, Paragraph [0196]). The compositions preferably are formed with molecular weights in the range of 50,000 to 500,000 g/mol (Pg. 16, Paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have weight average molecular weights of 50,000 to 500,000 g/mol as taught by Li wherein both Patel and Li teach polyethylene compositions for use in shrink film applications.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Nummila-Pakarinen et al. (US 8,278,393). 
Regarding claim 9, Patel teaches the compositions as discussed above with respect to claim 1.
Patel is silent with respect to the compositions being combined with an LDPE having a density in the range of 0.916 to 0.935 g/cc and a melt index of between 0.1 to 10 g/10min.
Nummila teaches polyethylene blends to be used in extrusion coating (Col. 1, Lines 12-13). The blends include LDPE in order to improve the blends processability (Col. 1, Lines 41-43). The LDPE has a melt index from 2.5 to 10 g/10 min and has a density in the range of 0.910 to 0.935 g/cc (Col. 2, Line 65-Col. 3, Line 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they are further combined with an LDPE having a melt index from 2.5 to 10 g/10 min and has a density in the range of 0.910 to 0.935 g/cc in order to improve the blends processability as taught by Nummila. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 6,306,969) in view of Yamamoto et al. (US 5,756,193) and Dix et al. (WO 2011/092266) as applied to claim 1 above, and further in view of Li et al. (US 2020/0165366)
Regarding claim 10, Patel teaches the compositions as discussed above with respect to claim 10. 
Patel is silent with respect to the compositions having a molecular weight distribution of greater than 4.3. Patel further teaches the compositions may be formed into films for shrink wrap applciations (Abstract)
Li teaches films comprising polyethylene compositions (Pg. 1, Paragraph [0002]). The films may be used in shrink wrap applciations (Pg. 21, Paragraph [0196]). The compositions preferably are formed with molecular weight distributions in the range of 1 to 40 (Pg. 16, Paragraph [0153]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the compositions of Patel such that they have a molecular weight distribution in the range of 1 to 40 as taught by Li wherein both Patel and Li teach polyethylene compositions for use in shrink film applications.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,384,229. Although the claims at issue are not identical, they are not patentably distinct from each other.
In particular, claim 1 of ‘229 teaches “A polymer composition comprising: at least one low density polyethylene (LDPE) having a density of 0.916 to 0.940 g/cc measured according to ASTM D792 and a melt index (I2) from 0.1 to 10.0 g/10 min when measured according to ASTM D1238 at a load of 2.16 kg and temperature of 190 °C; at least one multimodal ethylene-based polymer having a density from 0.900 to 0.940 g/cc and a melt index (I2) from 0.1 to 10 g/10 min, the multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component, wherein each of the first ethylene-based component, the second ethylene-based component, and the third ethylene-based component are polymerized reaction products of ethylene monomer and at least one C3-C12 a-olefin comonomer, wherein: the first ethylene-based component has a density of 0.870 to 0.915 g/cc, and a weight-average molecular weight (Mw(GPC)) from 163,000 g/mol to 363,000 g/mol as measured according to gel permeation chromatography (GPC), the multimodal ethylene- based polymer comprising at least 20% by weight of the first ethylene-based component; the second ethylene-based component has a density greater than the density of the first ethylene-based component and less than 0.940 g/cc, and a weight-average molecular weight (Mw(GPC)) from 88,500 g/mol to 363,000 g/mol as measured according to GPC; and the third ethylene-based component has a density greater than the density of the second ethylene-based component.” This claim teaches each limitation of instant claim 1 and claims 2-14 of Patent ‘229 teaches instant claims 2-11.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of copending Application No. 16/956,144. Although the claims at issue are not identical, they are not patentably distinct from each other. 
Claim 1 of application ‘144 teaches “A polymer composition comprising: at least one multimodal ethylene-based polymer having a density from 0.900 to 0.940 g/cc when measured according to ASTM D792 and a melt index (I2) from 0.1 to 10 g/10 min when measured according to ASTM D1238 at a load of 2.16 kg and temperature of 190 0C, the multimodal ethylene-based polymer comprising a first ethylene-based component, a second ethylene-based component, and a third ethylene-based component, wherein each of the first ethylene-based component, the second ethylene-based component, and the third ethylene-based component are polymerized reaction products of ethylene monomer and at least one C3-C12 a- olefin comonomer, wherein; the first ethylene-based component has a density of 0.860 to 0.915 g/cc, and a weight-average molecular weight (MW(GPC) of 128,000 g/mol to 363,000 g/mol, the multimodal ethylene-based polymer comprising at least 20% by weight of the first ethylene-based component; the second ethylene-based component has a density greater than the density of the first ethylene-based component and less than 0.940 g/cc, and a weight-average molecular weight (Mw(GPC)) of 88,500 g/mol to 363,000 g/mol, and the third ethylene-based component has a density greater than the density of the second ethylene-based component.” This claim teaches each limitation of instant claim 1 and claims 2-14 of application ‘144 teaches instant claims 2-11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783